Citation Nr: 1138647	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-24 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for an annular tear of L4 and L5 with degenerative disc disease of L5-S1 (hereinafter "a low back disability").  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 2000 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, that denied the Veteran a disability evaluation higher than 10 percent for his service connected low back disability.  During the course of this appeal, specifically in June 2007, the RO assigned a 20 percent disability evaluation to this disability.  

In October 2007, the Veteran requested that he be scheduled for a hearing before a Board Member.  However, in July 2011, VA received notice from the Veteran of his intent to withdraw his request for a hearing.  


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain, motion limited to 50 degrees of flexion, and radiculopathy of the left lower extremity; it is not manifested by flexion limited to 30 degrees or less or ankylosis.  

2.  The Veteran's radiculopathy of the left lower extremity is manifested by subjective symptomatology of radiating pain, tingling and numbness, with questionable giving way with certain resistance.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).

2.  The criteria for entitlement to a separate disability evaluation of 10 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in June 2006, March 2007 and February 2011 provided the Veteran with the necessary notice.  Even though the Veteran was not provided with all necessary notice until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in July 2006 and March 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Facts and Analysis

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected low back disability.  For historical purposes, the Veteran was originally granted service connection for a low back disability in a March 2005 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 5237, effective as of January 12, 2005.  In June 2006, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied by the RO in a July 2006 rating decision, but upon receipt of the Veteran's notice of disagreement, his disability evaluation was increased to 20 percent in a June 2007 rating decision, effective as of June 16, 2006.  The Veteran expressed continued disagreement with the assigned rating in his August 2007 appeal to the Board.  

The record reflects that the Veteran was afforded a magnetic resonance image (MRI) of the lumbar spine.  According to a May 2006 VA outpatient treatment record, this MRI revealed disc bulging at the L4 vertebra with an annular tear.  

The Veteran was also afforded a VA examination of the spine in July 2006.  The Veteran described low back pain that was progressively worsening since his separation from active duty.  He also described a dull achy pain that radiated to the buttocks.  The Veteran indicated that he had flare-ups of his pain two to three times per week that lasted about two hours.  These flare-ups resulted in weakness and stiffness of the back.  Presently, the Veteran denied the use of any braces.  The Veteran also indicated that while his back pain did interfere with his work at times, it was not significant enough to incapacitate him from work.  There were also no incidents of physician prescribed bed rest in the past 12 months.  

Physical examination revealed the Veteran to walk with a normal gait.  Range of motion measurements revealed forward flexion to 80 degrees, extension from 0 degrees to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees.  Pain was noted throughout the range of motion.  In a July 2006 addendum, the examiner noted that repetitive motion failed to show any change in range of motion of all joints tested.  There was also occasional crepitus.  Neurological examination revealed normal deep tendon reflexes of the lower extremities bilaterally with no sensory deficit.  Strength and range of motion of the lower extremities were also in the normal functional range.  The examiner diagnosed the Veteran with an annular tear of the L4 and L5 vertebrae with degenerative disc disease at the L5-S1 level.  The examiner opined that during flare-ups, there could be a significant degree of increase in the limitation of range of motion and functional capacity.  However, the examiner felt that estimating such a degree of change would require mere speculation.  

Subsequent VA treatment records demonstrate that the Veteran continued to seek treatment for his low back.  In November 2006, he was noted to have lumbar disc disease with neuritis.  The Veteran reported his pain as severe at times and that it was aggravated by lifting, bending and stooping.  It was noted that the Veteran's pain interfered with his ability to function but that he was still able to work.  

According to a July 2007 outpatient treatment record, the Veteran was suffering from lumbar radiculitis/radiculopathy involving the left L4-5 vertebrae.  He also had mild facet arthropathy involving the L4-5 and L5-S1 vertebrae.  Radiculopathy was also noted upon treatment in January 2008, July 2009, and May 2011.  A November 2008 record also noted that in addition to low back pain, the Veteran experienced leg pain.  Numerous treatment records also reflect that the Veteran has received numerous epidural injections to treat his low back pain, including in April 2009, September 2009, March 2010 and April 2011.  

The Veteran was afforded an additional VA examination of the spine in March 2011.  The Veteran reported that he had at least 15 epidural steroid injections since his last VA examination, relieving his pain for up to two months.  He described his pain as a constant dull, pulling and aching sensation around the pelvic area radiating down the posterior aspect of his left leg to all toes of his left foot.  He also reported weakness in the left hip muscles.  He denied any bladder or erectile dysfunction, but he did relate constipation to taking hydrocodone and his irritable bowel syndrome.  The Board notes that the issue of irritable bowel syndrome is not on appeal and was denied by the RO in a July 2011 rating decision.  The Veteran reported daily flare-ups whenever he sat for more than 45 minutes at a time or stood for more than 10 minutes at a time.  These lasted about two hours.  He was noted to be independent in all activities of daily living without adaptive equipment and he was able to ambulate without assistive devices.  The Veteran also reported working full-time, but that he often needed assistance lifting boxes due to back pain.  He again denied any physician prescribed bed rest over the last 12 months.  

Examination revealed tenderness to palpation of the left sacroiliac joint.  The Veteran's gait was noted to be markedly antalgic with minimal weight shifting onto the left leg.  Range of motion testing revealed forward flexion to 50 degrees with groaning at the end of motion (which did not change after repetition), extension to 20 degrees (which increased to 30 degrees after repetition), bilateral lateral flexion to 30 degrees without pain or change upon repetition, and bilateral lateral rotation to 30 degrees without pain or change upon repetition.  Sensation was intact to light touch in both legs.  Muscle strength was normal in the right leg, but the left leg could not be properly evaluated because the Veteran refused to actively extend or flex his left knee due to pain.  The Veteran did give way to resistance in left hip flexion, abduction, adduction and left ankle dorsiflexion.  Deep tendon reflexes were normal and symmetrical bilaterally.  

The examiner diagnosed the Veteran with minimal degenerative disc disease at the L5-4 vertebrae.  The examiner explained that, per MRI, this condition did not result in any spinal stenosis and would not cause his radiating pain or weakness into the left leg.  However, he was to be scheduled for electrodiagnostic testing to clarify the etiology of his leg symptoms.  The examiner further concluded that there was no evidence on MRI of degenerative disc disease at the L5-S1 region.  Finally, the examiner explained that the DeLuca provision could not be clearly delineated.  While it was possible that the Veteran could have further limitations during a flare-up, this could not be determined without speculation.  

The record reflects that the Veteran was scheduled for electrodiagnostic testing later in the month.  An electromyograph (EMG) and nerve conduction velocity (NCV) testing were performed on both lower extremities.  Few polyphasic potentials were noted in the muscles corresponding to the L5 and S1 roots on the left side.  It was noted that these findings were compatible with a mild degree of left L5 and S1 root irritation.  

Finally, the record contains an MRI dated May 2011.  There was narrowing at the posterior L5-S1 disc.  There was also a mild wedging deformity at the T12 vertebral body.  This was noted to represent no significant change from previous studies.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected low back disability.  The Veteran is currently rated under Diagnostic Code 5237, which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, the next-higher disability evaluation of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

According to the July 2006 VA examination, the Veteran had forward flexion to 80 degrees.  He was also found to have forward flexion to 50 degrees upon examination in March 2011.  Therefore, the evidence demonstrates that the Veteran has maintained the ability to forward flex in excess of 30 degrees.  In addition, the evidence demonstrates that the Veteran does not suffer from ankylosis.  For VA compensation purposes, fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id at Note (5).  As the Veteran's spine is not fixated and is capable of motion, he does not suffer from ankylosis.  As such, a higher disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

According to the July 2006 VA examination, pain was noted throughout the range of motion.  However, there was no additional loss of motion upon repetition.  According to the United States Court of Appeals for Veterans Claims (Court), pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  The Veteran also experienced pain upon motion during his March 2011 examination.  However, upon repetition, he was still capable of forward flexion to 50 degrees.  The Board notes that both VA examiners concluded that the Veteran could experience further functional impairment during flare-ups.  However, the examiners were unable to offer any estimate as to the degree of additional functional impairment without resort to mere speculation.  As such, the evidence of record does not demonstrate a degree of functional loss that would warrant a higher disability evaluation.  

The Board has also considered whether a higher disability evaluation may be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  Under this Formula, a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note 1.  However, according to both VA examinations of record, the Veteran had not been prescribed any bed rest in the previous 12 months.  The record contains no other evidence to reflect this either.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable to the Veteran's claim.  

Note (1) of 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The record demonstrates subjective symptomatology pain radiating into the buttocks upon examination in July 2006.  Neurological evaluation was normal at this time, however.  Numerous VA treatment records following this examination report continue to note the Veteran's report of pain radiating into his left lower extremity, and a record from November 2006 notes numbness in this extremity as well.  The Veteran also reported symptoms of pain radiating into the left lower extremity with tingling in the toes of the left foot.  Neurological evaluation also revealed the Veteran's left lower extremity to give way to resistance in hip flexion, abduction and adduction and left ankle dorsiflexion.  Finally, a March 2011 EMG confirmed there was a mild degree of root irritation at the L5 and S1 vertebrae.  

The above evidence demonstrates that the Veteran is entitled to a separate 10 percent disability evaluation for his radiculopathy of the left lower extremity.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

While the Veteran reported subjective symptomatology of radiating pain in his July 2006 VA examination, no actual impairment was visible upon neurological evaluation.  Also, upon examination in March 2011, the Veteran's symptoms included subjective sensations of numbness and tingling.  While the Veteran's left lower extremity was noted to give way to resistance, it was also noted that he was unwilling to undergo full testing due to pain.  An EMG was performed to verify the origins of the Veteran's symptomatology, and it was concluded that he did in fact suffer from a "mild" degree of root irritation.  Therefore, the Veteran's radiculopathy of the left lower extremity is more appropriately characterized as "mild" rather than as "moderate," as there is no objective symptomatology of motor, sensory or reflex impairment.  

The rating schedule represents as far as practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected low back disability include limited motion, pain and numbness/tingling of the left lower extremity.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, 4.124a, Diagnostic Code 8520.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's low back disability with radiculopathy alone results in marked interference with employment above and beyond that considered by the assigned disability evaluations or that there have been frequent periods of hospitalization.  The Board recognizes that the Veteran does indeed suffer some occupational impairment as noted in his VA examinations.  However, the Veteran reported during both examinations that he was currently employed full-time.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in the preceding paragraph, the Veteran has been able to maintain full-time employment throughout the pendency of his claim.  Since the evidence establishes that the Veteran is not unemployable as a result of his service-connected low back disability with radiculopathy, further consideration of this matter is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 20 percent for his low back disability.  According to a statement received by VA in July 2011, the Veteran suffered from daily pain and he now required assistive devices for activities such as ambulation.  While the Board is sympathetic of these symptoms, they alone do not demonstrate entitlement to a higher disability evaluation.  Pain is inherent in a 20 percent disability evaluation and the fact that the Veteran uses assistive devices for ambulation does not in and of itself demonstrate that he is entitled to a higher disability evaluation under the applicable rating criteria.  Finally, the Veteran indicated that he believed his left leg pain was related to his back pain, but as discussed in the previous section, the Board is in agreement with this assertion.  Therefore, while the Veteran's testimony adds further support for a separate 10 percent disability evaluation for radiculopathy, it does not demonstrate that he meets the criteria for a higher disability evaluation for his back condition itself.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's low back disability has not warranted the maximum disability rating of 100 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to a separate disability evaluation of 10 percent for radiculopathy of the left lower extremity.  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 20 percent for an annular tear of L4 and L5 with degenerative disc disease.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claim.  


ORDER

A disability evaluation in excess of 20 percent for an annular tear of L4 and L5 with degenerative disc disease of L5-S1 is denied.  

A separate disability evaluation of 10 percent for radiculopathy of the left lower extremity is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


